Title: From George Washington to Henry Laurens, 1 September 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs White plains Sept. 1st 1778 11 OClock A.M.
          
          I do myself the honor of transmitting you a Copy of a Letter I this minute received
            from General Sullivan. I congratulate Congress on the
            repulse of the Enemy—and only wish our Troops may be able to effect a retreat, which
            seems the most eligible measure they can pursue, in the present situation of things. I
            have the Honor to be with the greatest respect & esteem sir Yr Most Obedt
            servt
          
            Go: Washington
          
        